UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 24, 2017 HOMETOWN BANKSHARES CORPORATION (Exact name of registrant as specified in its charter) Virginia 333-158525 26-4549960 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 202 S. Jefferson Street Roanoke, Virginia 24011 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (540)345-6000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. HomeTown Bankshares Corporation (the “Company”) (NASDAQ:HMTA), the parent company for Roanoke, Virginia based HomeTown Bank, announced on February 24, 2017 its financial results for the three months and year ended December 31, 2016. The financial results are detailed in the Company’s Press Release dated February 24, 2017, which is attached as Exhibit 99.1 to this Form 8-K. The Company’s stock is traded on theNASDAQ Capital Marketunder the symbol “HMTA.” The information in this Item2.02, including Exhibit 99.1 to this Current Report, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained in this Item2.02 and in the accompanying Exhibit 99.1 shall not be incorporated by reference into any registration statement or other document filed by the Company with the Securities and Exchange Commission, whether made before or after the date of this Current Report, regardless of any general incorporation language in such filing (or any reference to this Current Report generally), except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (c) Exhibits Exhibit No. Description 99.1 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOMETOWN BANKSHARES CORPORATION Date: February 27, 2017 By: /s/ Vance W. Adkins Vance W. Adkins Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release
